Citation Nr: 1613030	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  12-07 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for asbestosis.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from March 1960 to December 1963.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for asbestosis.

In his March 2012 substantive appeal, the Veteran requested a Travel Board hearing; however he failed to appear for the hearing scheduled in November 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in January 2010 that included a pulmonary function test (PFT).  After reviewing the test findings, the Board finds they are incomplete since they contain the FVC results but not the DLCO (SB) results.

If DLCO (SB) results are not of record, such conditions are evaluated based on alternative criteria as long as the examiner states why the test would not be useful of valid in a particular case.  38 C.F.R. § 4.96(d)(2).  Since in the present case no explanation was provided as to why the DLCO (SB) results are not of record, the matter must be remanded for additional testing.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA treatment for his asbestosis.  For all non-VA sources obtain the necessary authorization releases to obtain those records.  The Veteran must be notified if copies of the requested records are not received.

2.  The schedule the Veteran for a VA respiratory examination.  The Veteran's claims file in VBMS and any additional records in Virtual VA should be made available to and reviewed by the examiner, which must be noted in the report.  All appropriate tests and studies should be performed, and all findings should be reported in detail, consistent with the criteria for rating asbestosis.  If the report does include a specific test, such as  the Veteran's FVC, DLCO (SB), or maximum exercise capacity, the examiner is asked to provide an explanation as to why.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




